Name: Commission Regulation (EEC) No 2790/87 of 18 September 1987 amending Regulation (EEC) No 828/87 specifying products in the beef and veal sector which are eligible for buying in
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/ 16 Official Journal of the European Communities 19 . 9 . 87 COMMISSION REGULATION (EEC) No 2790/87 of 18 September 1987 amending Regulation (EEC) No 828/87 specifying products in the beef and veal sector which are eligible for buying in THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (6) thereof, Whereas Commission Regulation (EEC) No 828/87 (3), as last amended by Regulation (EEC) No 2534/87 (4), provided for the buying-in of forequarters of certain cate ­ gories, qualities and presentations specified on the basis of the Community scale for the classification of carcases of adult bovine animals established under Council Regu ­ lation (EEC) No 1208/81 (5) ; whereas, in view of seasonal market trends, it is more appropriate to buy in hind ­ quarters ; whereas the Annex to the said Regulation should therefore be replaced ; Whereas the joint presentation of the forequarter and hindquarter from the same half-carcase serves to facilitate controls carried out by the intervention agency as regards compliance with the rules governing quality and the clas ­ sification of the meats presented ; whereas, accordingly, provisions should be introduced enabling the intervention agencies to require that the two quarters be presented jointly ; Whereas, in order to prevent whole carcases from being offered to intervention in two stages as a result of the changeover from buying-in of forequarters to buying-in of hindquarters, presentation of the forequarter and hind ­ quarter for the purpose of intervention, should be made compulsory ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 828/87 is hereby amended as follows : 1 . Article 1 (6) is replaced by the following : '6 . At the request of the intervention agency concerned, the operator shall , together with the hind ­ quarters offered for intervention, present to the inter ­ vention agency the forequarter which belongs to the half-carcase in question . However, hinduarter bought in during the week from 28 September until 2 October 1987 must be presented together with the correspon ­ ding forequarter, the latter being excluded from inter ­ vention purchases.' 2 . The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 28 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 48 , 17. 2. 1987, p. 1 . (3) OJ No L 80, 24 . 3 . 1987, p. 8 . (4) OJ No L 240, 22 . 8 . 1987, p. 29 . 0 OJ No L 123, 7 . 5 . 1981 , p. 3 . 19 . 9 . 87 Official Journal of the European Communities No L 268/ 17 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Produtos elegibles para la intervenciÃ ³n Produkter, der er kvalificeret til intervention InterventionsfÃ ¤hige Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃÃ ¹Ã »Ã ­Ã ¾Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §Ã £o BELGIQUE/BELGIÃ  FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes : Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » :  Achtervoeten, recht afgesneden op 5 ribben : CatÃ ©gorie A classe CatÃ ©gorie A classe CatÃ ©gorie A classe CatÃ ©gorie A classe CatÃ ©gorie A classe CatÃ ©gorie A classe U2 / Categorie A klasse U2 U3 / Categorie A klasse U3 R2 / Categorie A klasse R2 R3 / Categorie A klasse R3 02 / Categorie A klasse 02 03 / Categorie A klasse 03  Categorie A classe U2  Categorie A classe U3  Categorie A classe R2  Categorie A classe R3  Categorie A classe 02  Categorie A classe 03  Categorie C classe U2  Categorie C classe U3  Categorie C classe U4  Categorie C classe R3  Categorie C classe R4  Categorie C classe 03 DANMARK Bagfjerdinger, udskÃ ¥ret, med 8 ribben, sÃ ¥kaldte »pistoler &lt; Kategon A Kategori A Kategori A Kategori A Kategori C Kategori C klasse R2 klasse R3 klasse 02 klasse 03 klasse R3 klasse 03 IRELAND Hindquarters, straight cut at third rib :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03 DEUTSCHLAND Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen : ITALIA Quarti posteriori, taglio a 8 costole, detto pistola . Kategorie A, Kategorie A, Kategorie A, Kategorie A, Kategorie C, Kategorie C, Kategorie C, Klasse U2 Klasse U3 Klasse R2 Klasse R3 Klasse R3 Klasse R4 Klasse 03 Categoria A Categoria A Categoria A Categoria A Categoria A Categoria A classe U2 classe U3 classe R2 classe R3 classe 02 classe 03 EÃ AAÃ A  Ã ÃÃ ¯Ã SÃ ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã µÃ SÃ µÃ ¯Ã ±Ã  Ã Ã ¿Ã ¼Ã ®Ã  Ã ¼Ã µ 5 ÃÃ »Ã µÃ Ã Ã ­Ã : LUXEMBOURG  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · R2  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · R3  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · 02  Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Ã ºÃ »Ã ¬Ã Ã · 03 Quartiers arriÃ ©rÃ ©, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » :  CatÃ ©gorie A classe R2  CatÃ ©gorie A classe 02  CatÃ ©gorie C classe R3  CatÃ ©gorie C classe 03 ESPAÃ A Cuartos traseros, corte Pistola a 8 costillas :  CategorÃ ­a A, clase U2  CategorÃ ­a A, clase U3  CategorÃ ­a A, clase R2  CategorÃ ­a A, clase R3  CategorÃ ­a A, clase 02  CategorÃ ­a A, clase 03 NEDERLAND Achtervoeten, recht afgesneden op 5 ribben :  Categorie A klasse R2  Categorie A klasse R3 No L 268/ 18 Official Journal of the European Communities 19 . 9 . 87 UNITED KINGDOM A. Great Britain Hindquarters, straight cut at third rib . B. Northern Ireland Hindquarters, straight cut at third rib .  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03  Category C class U2  Category C class U3  Category C class U4  Category C class R3  Category C class R4